DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (20190198656) in view of Ebiike (20190348524)
Regarding Claim 1, in Fig. 5B, Zhang et al. discloses power semiconductor device comprising: a semiconductor layer of silicon carbide (SiC) 410; a gate insulating layer 470 disposed on at least a part of the 5semiconductor layer; a gate electrode layer 472 disposed on the gate insulating layer; a drift region 420  including at least one protruding portion (middle portion, the region between elements 430) disposed under the gate electrode layer in the semiconductor 10layer and having a first conductivity type; a well region 430/434/432 including a first well region 434, which is disposed in the semiconductor layer of a lower part of the gate electrode layer 472 and is in contact with the at least one protruding portion, and a second well region 432, which is disposed 15in the semiconductor layer outside the gate electrode layer and is connected to the first well region, and having a second conductivity type; a source region 440 including a first source region disposed in the first well region (since source regions 440 extends down vertically from region 434 to 432 and a second source region 440 disposed in 20the second well region 440 and connected to the first source region, and having the first conductivity type; and a channel region 436 disposed under the gate electrode layer, disposed in the semiconductor layer between the at least one protruding portion of the drift region and the first source 25region, and having the first conductivity type.  Zhang et al. fails to disclose the newly added limitation of “a source electrode layer connected to the second source region outside the gate electrode layer; and a well contact region extending from the second well region through the second source region in the second source region, connected to the source electrode layer, and having the second conductivity type”. However, the newly added limitation is disclosed in Fig. 1 of Ebiiki where a source electrode layer 14 connected to the second source region 14 outside the gate electrode layer 22; and a well contact region 15 extending from the second well region 13 through the second source region 14 in the second source region, connected to the source electrode layer 14, and having the second conductivity type. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required well contact region and source electrode connection in Zhang et al. as taught by Ebiike in order to have a good substrate biasing connection from source electrode to the well region. 
Regarding Claim 3, in Zhang, a well contact region 440 is doped with impurities having a higher concentration than the well region 430.  
Regarding Claim 4, in Zhang, the at least one protruding portion of the drift region (mid portion between regions 430), the first well region 430, and the first source region 440 extend in one direction.  
Regarding Claim 5, in Zhang, the first well region 430/434/432, the first source region 440, and the channel region 436 are respectively disposed in the semiconductor layer on opposite sides of the at least one protruding portion of the 25drift region.  
Regarding Claim 6, in Zhang. the channel region 436 is part of the well region 430/432/434.  
5Regarding Claim 7, in Zhang, the at least one protruding portion (the region between well regions 430) includes a plurality of protruding portions (regions under element 472 in Fig. 5A) whose sidewalls are surrounded by the first well region, and wherein the channel region is disposed between the 10plurality of protruding portions (regions under element 472 in Fig. 5A) and the first source region 430/432/434.  
Regarding Claim 8, in Zhang, the plurality of protruding portions (regions under element 472 in Fig. 5A) extend side by side in one direction.  
Regarding Claim 9, in Zhang, the first well region 430/432/434 is symmetrically disposed with respect to the second well region 430/432/434, wherein the first source region 440 is symmetrically disposed 20with respect to the second source region, and wherein the channel region 436 is symmetrically disposed with respect to the second well region 4340/432/434 or the second source region 440.  
Regarding Claim 10, 25in Zhang, the at least one protruding portion includes a plurality of DB1/ 121610639.1137protruding portions (regions under element 472 in Fig. 5A) symmetrically disposed with respect to the second well region 430/432/434 or the second source region 440, and wherein the plurality of protruding portions extend in one direction.  
Regarding Claim 11, in Zhang, the gate electrode layer 472 exposes the second source region (outer 440) and covers the first source region (inner 440, near gate), the channel region 436, and the at least one protruding portion (the region between elements 430) of the drift region 420.  
Regarding Claim 12, in Zhang, a drain region 490 having the first conductivity type in the semiconductor layer under the drift region 420, 15wherein the drain region is doped with impurities having a higher concentration than the drift region.  
Regarding Claim 13, in Fig. 5B, Zhang et al. discloses a method of fabricating a power semiconductor device, the method comprising: 20forming a drift region420  having a first conductivity type in a semiconductor layer of silicon carbide (SiC); forming a well region 430/432/434 having a second conductivity type, to allow the drift region to include at least one protruding portion, and including a first well region 430/432/434 defining the at DB1/ 121610639.1138least one protruding portion and a second well region 4340/432/434 connected to the first well region; forming a source region 440 including a first source region 440 formed in the first well region 430/432/434 and a second source region 5formed in the second well region (this is so because elements 440 extend down vertically from upper portion of region 430 to the mid/lower portion of element 430) and connected to the first source region, and having the first conductivity type; forming a channel region 436, having the first conductivity type, in the semiconductor layer between the at least one protruding portion of the drift region and the first source 10region 440; forming a gate insulating layer 470 on at least the channel region 436 and the at least one protruding portion (region between elements 430) of the drift region 420; and forming at least one gate electrode layer 472 on the gate 15insulating layer, wherein the second well region 430/432/434 is formed in the semiconductor layer outside the gate electrode layer.  Zhang et al. fails to disclose the newly added limitation of “a source electrode layer connected to the second source region outside the gate electrode layer; and a well contact region extending from the second well region through the second source region in the second source region, connected to the source electrode layer, and having the second conductivity type”. However, the newly added limitation is disclosed in Fig. 1 of Ebiiki where a source electrode layer 14 connected to the second source region 14 outside the gate electrode layer 22; and a well contact region 15 extending from the second well region 13 through the second source region 14 in the second source region, connected to the source electrode layer 14, and having the second conductivity type. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required well contact region and source electrode connection in Zhang et al. as taught by Ebiike in order to have a good substrate biasing connection from source electrode to the well region. 
Regarding Claim 14, in Zhang, forming a well contact region 440 is doped with impurities having a higher concentration than the well region.  
Regarding Claim 16, in Zhang, forming of the 10well region 430/432/434 and the channel region 436 is performed by implanting impurities of the second conductivity type into the semiconductor layer, and wherein the forming of the source region is performed by implanting impurities of the first conductivity type into the 15well region.  
Regarding Claim 17, in Zhang, the at least one protruding portion (region between ell regions 430) includes a plurality of protruding portions (regions under element 472 in Fig. 5A) whose sidewalls are surrounded by the first well region 430/432/434, and 20wherein the channel region 436 is formed between the plurality of protruding portions and the source region 440.  
Regarding Claim 18, in Zhang, the first well region 430/432/434 is symmetrically formed with respect to the second well region 430/432/432, DB1/ 121610639.1140wherein the first source region 440 is symmetrically formed with respect to the second source region 440, and wherein the channel region 436 is symmetrically formed with respect to the second well region or the second source region.  
Regarding Claim 19, in Zhang, the drift region 420 is formed on a drain region 490 having the first conductivity type, and wherein the drift region 420 is formed as an epitaxial layer 10on the drain region.
Regarding Claim 20, in Fig. 1 of Ebiike, the second source region 14 is different from the well contact region 15.  
Regarding Claim 21, in Fig. 1 of Ebiiki,  the second source region 14 is different from the well contact region 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/6/2022